IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                        )        No. 79238-5-I
                                            )
                     Respondent,            )
                                            )        DIVISION ONE
                     v.                     )
                                            )
SHAWN LEE GODWIN,                           )        UNPUBLISHED OPINION
                                            )
                     Appellant.             )
                                            )

      MANN, C.J. — Shawn Godwin appeals his conviction for possession of a

controlled substance and unlawful possession of a firearm in the first degree. Godwin

contends that the trial court erred when it denied his motion to suppress the evidence

found in his pickup truck. We disagree and affirm.

                                                I.

      Godwin was previously convicted of first degree robbery with a deadly weapon,

second degree robbery, intimidating a witness, third degree assault, and felony

possession of a controlled substance. Conditions of his community custody supervision

required him to report to his Community Custody Officer (CCO) and prohibited him from

possessing or consuming any controlled substance without a lawful prescription.




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79238-5-I/2


      The Department of Corrections (DOC) issued a felony arrest warrant for

Godwin’s violation of supervision and failure to report. Godwin’s CCO Michael Woodruff

had information about the residence where Godwin was staying in Marysville and

developed a surveillance plan to find and apprehend Godwin. In May 2017, Woodruff

drove by the residence and saw a green pickup truck that Godwin was known to drive

backed into the front yard. Within minutes of observing the residence, Woodruff saw

Godwin exit the house and walk across the front yard to the pickup truck. Snohomish

County Sheriff’s Deputy Jon Barnett approached the pickup truck in his patrol car and

turned on the emergency lights. Godwin was seated in the driver’s seat with the engine

running. When Godwin observed Barnett, he exited the pickup truck and began walking

back to house. Barnett apprehended Godwin before he could get back to the house

and arrested him.

      Woodruff read Godwin the Miranda 1 warnings. Godwin indicated that he

understood his rights and was willing to talk with officers. Snohomish County Sheriff’s

Deputy Lucas Robinson had spoken with Godwin on the phone a couple of weeks

earlier about his warrant and recommended that Godwin turn himself in. Woodruff

asked Godwin why he had not turned himself in and Godwin responded that he had

been using meth and messing up.

      Godwin told officers that the pickup truck belonged to his friend “Craig” and that

he was just moving the pickup truck for Craig when officers arrived. After checking the

records for the pickup, it showed a bill of sale from Godwin to Craig Norris in February

2017, but the title never transferred. Woodruff asked Godwin if he left anything inside

      1   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                -2-
No. 79238-5-I/3


the pickup truck and Godwin indicated he left a black bag, beanie cap, and some

change in the pickup truck. Woodruff observed numerous items in the pickup truck,

including clothing consistent with Godwin’s size and a grey sweatshirt that looked like

one that Godwin wore during a prior arrest.

       Because Godwin admitted using methamphetamine, which was a violation of his

community custody conditions, Woodruff searched the pickup truck and Godwin’s

inoperable Volvo parked in the backyard. Upon searching the pickup truck, Woodruff

located methamphetamine, heroin, a loaded handgun, a glass pipe, and a digital scale.

Godwin admitted the drugs and paraphernalia were his, but denied ownership of the

gun.

       The State charged Godwin with one count of possession of a controlled

substance and one count of unlawful possession of a firearm in the first degree. Both

charges were allegedly committed while he was on community custody. Godwin moved

to suppress the evidence found in the pickup truck and testified that he told Robinson

about his methamphetamine use, not Woodruff. The trial court did not find Godwin’s

testimony credible and denied his motion to suppress. The case proceeded to a bench

trial and the trial court found Godwin guilty of possession of a controlled substance and

unlawful possession of a firearm, sentencing him to 87 months.

       Godwin assigns error to the following findings of fact:

       9. The defendant saw the officer, quickly exited the green pickup truck, and
       began walking away from the truck and towards a nearby house.

       10. The Court finds these actions were specifically directed at attempting to
       distance himself from the green pickup truck and any objects therein.

       ....


                                          -3-
No. 79238-5-I/4


       17. The information that the defendant was previously driving the vehicle, the
       clothing inside the vehicle that appeared consistent with what the defendant was
       wearing at the time of a prior arrest, and the defendant’s actions support the
       conclusion that the green truck was the defendant’s vehicle.

       18. Specialist Woodruff held probable cause to believe the truck was the
       defendant’s and had a reasonable belief that evidence of a suspected violation
       related to possession of methamphetamine or associated paraphernalia would
       be found in the green truck.

Godwin also assigns error to the court’s conclusion of law, “There was a direct nexus

between the green ford pickup and the suspected community custody violations of

possession of controlled substances and drug paraphernalia.”

                                             II.

       Godwin contends that the trial court erred when it denied his motion to suppress

the evidence found in the pickup truck because there was no nexus between the pickup

truck and the alleged probation violation. We disagree.

       Challenged findings of fact from suppression hearings are reviewed to determine

if they are supported by substantial evidence. State v. Mendez, 137 Wash. 2d 208, 214,

970 P.2d 722 (1999), abrogated on other grounds by, Brendlin v. California, 551 U.S.
249, 127 S. Ct. 2400, 168 L. Ed. 2d 132 (2007). Findings are generally viewed as

verities on appeal if there is substantial evidence to support the findings. State v. Hill,

123 Wash. 2d 641, 644-45, 870 P.2d 313 (1994). Substantial evidence exists where there

is sufficient evidence in the record to persuade a fair-minded, rational person of the truth

of the finding. Mendez, 137 Wash. 2d at 214. Conclusions of law from a suppression

hearing are reviewed de novo. State v. Carneh, 153 Wash. 2d 274, 281, 103 P.3d 743

(2004).




                                           -4-
No. 79238-5-I/5


        Persons on community custody have a lesser expectation of privacy than the

general public, but are still entitled to protections of article I, section 7 of the Washington

Constitution and the Fourth Amendment of the United States Constitution. State v.

Winterstein, 167 Wash. 2d 620, 628-29, 220 P.3d 1226 (2009); Griffin v. Wisconsin, 483
U.S. 868, 873, 107 S. Ct. 3164, 97 L. Ed. 2d 709 (1987). 2 The legislature has codified

the exception to the warrant requirement for persons on community custody in RCW

9.94A.631(1) which states, “If there is reasonable cause to believe that an offender has

violated a condition or requirement of the sentence, a community corrections officer

may require an offender to submit to a search and seizure of the offender’s person,

residence, automobile, or other personal property.”

        It is constitutionally permissible for a CCO to search an individual based only on

a well-founded or reasonable suspicion of a probation violation, rather than a warrant

supported by probable cause. State v. Cornwell, 190 Wash. 2d 296, 302, 412 P.3d 1265

(2018). Search of an individual’s property, however, requires a CCO to reasonably

believe that the property has a nexus with the suspected probation violation. Cornwell,
190 Wash. 2d at 306. Requiring a nexus between the suspected probation violation and

the property searched, “protects the privacy and dignity of individuals on probation while

still allowing the State ample supervision.” Cornwell, 190 Wash. 2d at 306.

        In Cornwell, CCO Grabski’s search of Cornwell’s car exceeded its lawful scope

because the only suspected probation violation was Cornwell’s failure to report.

         2 Godwin submitted a pro se statement of additional grounds pursuant to RAP 10.10. Godwin

contends that while on community custody, he was in partial confinement and therefore had diminished
constitutional privacy rights. Once Godwin was arrested, he contends that he was in total confinement
and his constitutional privacy rights were fully reinstated and therefore his pickup truck was fully protected
by the Fourth Amendment. Godwin does not cite any legal authority to support this contention and we
find none.


                                                  -5-
No. 79238-5-I/6


Cornwell, 190 Wash. 2d at 297. Our Supreme Court rejected the State’s argument in

Cornwell that “any probation violation warrants a search of all the individual’s property,

regardless of whether it is likely to contain any evidence of the alleged violation.”

Cornwell, 190 Wash. 2d at 302. CCO Grabski explained that he searched Cornwell’s

vehicle because “Cornwell ‘ha[d] a felony warrant for his arrest . . . in violation of his

probation [and he was] driving the vehicle.” Cornwell, 190 Wash. 2d at 306. The CCO

testified that “he was looking for unrelated probation violations because he searched the

vehicle to ‘make sure there [were] no further violations of his probation.’” Cornwell, 190
Wash. 2d at 306. The court found that the search was an unconstitutional “fishing

expedition” and concluded there must be a nexus between the property searched and

the probation violation being investigated. Cornwell, 190 Wash. 2d at 307.

       First, we address Godwin’s assignments of error to the trial court’s findings of

fact. The evidence from the suppression hearing supports Woodruff’s belief that

evidence of drug use would be found in the pickup truck because Godwin stated he

failed to report because of he was using methamphetamine. Godwin’s statement

coupled with his attempt to distance himself from the pickup truck both support

Woodruff’s belief that there were drugs in the pickup truck. Woodruff looked in through

the window of the pickup truck and saw personal property that he believed belonged to

Godwin. The evidence presented at the suppression hearing supports the trial court’s

findings of fact.

       Next, we address whether the pickup truck and its contents have a nexus with

the suspected probation violation of using or possessing illegal drugs. Woodruff had an

arrest warrant for Goodwin for failure to report. After Godwin’s arrest, Woodruff read


                                           -6-
No. 79238-5-I/7


him the Miranda warnings. Godwin agreed to talk and admitted he had been using

methamphetamine. When officers approached the pickup truck, Godwin exited and

quickly moved away from the pickup truck. The court concluded that this was an

attempt to distance himself from the pickup truck. Godwin’s admission and attempt to

distance himself from the pickup truck as officers approached him, provided a nexus to

search Godwin’s pickup truck. The trial court did not err in its conclusions of law.

       Godwin analogizes to the facts in State v. Jardinez, 184 Wash. App. 518, 338 P.3d
292 (2014), arguing that Woodruff had no actual or articulable facts to suggest that

Godwin was storing methamphetamine in the pickup truck. Jardinez failed to report for

a meeting and admitted marijuana use, both of which were violations of his conditions of

release. Jardinez, 184 Wash. App. at 521. The CCO used those violations as a basis to

search Jardinez’s iPod, where the CCO found a photo of Jardinez with a firearm. 184
Wash. App. at 528. During the suppression hearing, the CCO admitted that “the iPod

interested him because parolees occasionally take pictures of themselves with other

gang members or ‘doing something they shouldn’t be doing.’” Jardinez, 184 Wash. App.

at 521. The CCO did not search the iPod because he believed he would find evidence

of Jardinez’s failure to report for a meeting or marijuana use, rather the CCO searched it

because believed he would find evidence of other violated conditions. Division Three of

this court affirmed the trial court’s suppression of the firearm, concluding that RCW

9.94A.631 did not authorize the CCO’s warrantless search of the iPod. Jardinez, 184
Wash. App. at 530. Cornwell discussed and approved the outcome of Jardinez. Cornwell,
190 Wash. 2d at 304-06. Cornwell specifically disavowed the type of “fishing expedition”

that occurred in Jardinez. Cornwell, 190 Wash. 2d at 307.


                                          -7-
No. 79238-5-I/8


      While Jardinez and Godwin violated similar community custody conditions, the

area searched, evidence searched for, and the articulated reasons for the search differ.

Unlike Jardinez, Godwin admitted using methamphetamine and Woodruff believed that

Godwin was using his pickup truck to store drugs. Thus, under the facts of this case,

the nexus requirement was satisfied.

      We affirm.




WE CONCUR:




                                         -8-